TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00657-CV



                                 Longhorn Village, Appellant

                                                v.

                                  Kathleen Yesian, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-12-001719, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss its appeal, explaining that the

parties have resolved their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pembertobn, and Rose

Dismissed on Appellant’s Motion

Filed: January 14, 2014